          Case 2:19-cv-03824-JS-AKT Document 37 Filed 07/02/20 Page 1 of 3 PageID #: 277



                                                                                                 90 IVIERRICK AVENUE, 9TH R OOR
CERTILMANBALIN                                                                                           EAST MEADOW,NY 11554
                                                                                         PHONE: 516.296.7000 • FAX: 516.296.7111
                                                                                                          Ivww.certilmanbalin.com


Desime  M. G.va■o
Desiree M, Gargano
ASSOCIATE
ASSOCIATE
DIRECT DIAL
DIRECT  DIAL 516.296.7160
dgargano@certilmanbalin.com



                                                           July 2, 2020


          Via ECF


          Honorable A. Kathleen Tomlinson
          United States Magistrate Judge
          United States District Court
          Eastern District of New York
          100 Federal Plaza
          Central Islip, NY 11722


                    Re:       Jospeh Munoz, Matthew Mustakas, Dominick Ruvolo and Tiffany Oumano-
                              Williams v. ACA Contracting Inc., Diana Amoroso and Michael Amoros,
                                              19-CV-03824 (JS)(AKT)
                              EDNY Case No.: 19-CV-03824

          Dear Hon. Tomlinson:

                  This firm represents Defendants ACA Contracting, Inc., Diana Amoroso and Michael
                                    “Defendants”) in connection with the above referenced matter. We write
          Amoroso (collectively the "Defendants")
          to inform the Court of Plaintiffs'
                                  Plaintiffs’ egregious and reprehensible misconduct and to respectfully
          request an immediate hearing for sanctions and injunctive relief.

                  Defendants received a text message this morning from a current employee, Wayne Moder,
          wherein Mr. Moder informed Defendants that Plaintiff Matthew Mustakas had called Mr. Moder
                                            [plaintiffs’ counsel] was going to be calling and if [Mr. Moder]
             “give [him] a heads up that [plaintiffs'
          to "give
          answered questions or had pictures he would make it worth [Mr. Moder's]
                                                                             Moder’s] while...He said he had
          [Defendants] by the balls for over $1 million dollars!"
                                                           dollars!” A copy of this message is attached hereto
          as Exhibit A. Such statement unquestionably represents an offer of bribery to a potential witness
          to solicit false testimony for Plaintiffs'
                                         Plaintiffs’ financial gain.

                 In addition, Mr. Moder sent to Defendants a copy of photographs/screenshots that Plaintiff
          Mustakas had shared with Mr. Moder of the virtual depositions of Defendants Michael Amoroso
          and Diana Amoroso. Copies of these messages are attached hereto as Exhibit B. Depositions of
          the Defendants took place earlier this week on Monday, June 29, 2020, and Tuesday, June 30,
          2020. The depositions were held virtually via Zoom video conference hosted by Bee Reporting
                                              CERTILMAN BALIN ADLER & HYMAN, LLP
                                                SUFFOLK OFFICE: HAUPPAUGE, NY 11788
   Case 2:19-cv-03824-JS-AKT Document 37 Filed 07/02/20 Page 2 of 3 PageID #: 278




CERTILMANBALIN     10ILN LYS



   Magistrate Judge Tomlinson
   July 2, 2020
   Page 2

   Agency, Inc. whereby Plaintiffs were permitted to remotely participate by silently listening on
   their own personal device. Without the knowledge or consent of the court reporter, the deponents,
   or the undersigned attorney, the proceedings were recorded by Plaintiff Mustakas on his person
   cellular device. Plaintiff Mustakas is now disseminating photographs and/or video clips of the
   Defendants’ depositions to third-parties for the purpose of misrepresenting the court proceedings,
   Defendants'
              Defendants’ reputation, and tampering with evidence for Plaintiffs'
   damaging Defendants'                                                Plaintiffs’ financial benefit.

           The undersigned promptly contacted Plaintiffs'
                                                    Plaintiffs’ counsel to advise him of the inappropriate
   conduct and requested that Plaintiffs cease and desist immediately. Plaintiffs'
                                                                            Plaintiffs’ counsel advised that
   he was not aware of Plaintiff Mustakas's
                                      Mustakas’s conduct, or whether any of the other Plaintiffs had
   engaged in any similar conduct, and would inform Plaintiffs to cease immediately. Attached
   hereto as Exhibit C   C is a copy of Plaintiffs'
                                           Plaintiffs’ counsel’s
                                                       counsel's email correspondence confirming his
   instruction to the Plaintiffs. Notwithstanding this instruction, Defendants were subsequently
   informed by Mr. Moder that Plaintiff Mustakas is continuing to contact Mr. Moder via telephone
                                              “keep it hush"
   and text message and told Mr. Moder to "keep        hush” —– even after the undersigned communicated
                          Plaintiffs’ counsel. A copy of these subsequent messages from Plaintiff
   this misconduct to Plaintiffs'
   Mustakas to Mr. Moder is attached hereto as Exhibit D. Consequently, Defendants have reason
   to believe that Plaintiffs, by and through Plaintiff Mustakas, will continue to perpetrate this serious
   misconduct and require the Court's
                                   Court’s immediate intervention. Furthermore, although Mr. Moder
                                                              Plaintiffs’ misconduct, Defendants believe
   was honest and kind enough to alert Defendants to Plaintiffs'
   Plaintiffs'
   Plaintiffs’ efforts extend beyond Mr. Moder and that other potential witnesses are being contacted,
                                                                 Defendants’ depositions for the purpose
   offered bribes and shown photographs or video clips of Defendants'
   of persuading such witnesses to provide false testimony.

            It is without dispute that Plaintiff Mustakas is engaging in witness tampering warranting
   sanctions. See Riley v. City ofof New York, 10-CV-2513 MKB, 2015 WL 541346, at *12 (EDNY
   Feb. 10, 2015) (holding that the plaintiff's
                                      plaintiff’s witness tampering warranted both monetary sanctions
   and an adverse inference jury instruction); seesee also Harris v. SCA Rest. Corp., 2014 WL 996249,
                                    (“Witness tampering is an extremely serious offense, and strikes at
   at *4 (EDNY Mar. 14, 2014) ("Witness
   the heart of the litigation process. Our system of justice relies on witnesses coming to court and
   telling the truth. Interference with the process taints trials and threatens the integrity of the justice
   system. The court has inherent authority to sanction such conduct, and this is an appropriate case
   for sanctions"
        sanctions” (quoting Synergetics, Inc. v. Hurst, 2007 WL 2422871, at *7 (E.D. Mo. Aug. 21,
   2007)).

           Based on the foregoing, Defendants respectfully request a hearing for sanctions at which
   Plaintiffs are required to individually attend to address Plaintiffs'
                                                             Plaintiffs’ above-described misconduct.
   Defendants further respectfully request immediate injunctive relief preventing the individual
                                        CERTILMAN BALIN ADLER & HYMAN, LLP
                                          SUFFOLK OFFICE: HAUPPAUGE, NY 11788
Case 2:19-cv-03824-JS-AKT Document 37 Filed 07/02/20 Page 3 of 3 PageID #: 279




Magistrate Judge Tomlinson
July 2, 2020
Page 3

Plaintiffs from video recording and photographing any and all depositions in this action,
disseminating any videos and/or pictures of the depositions that have been created thus far, and
                                                                                          Plaintiffs’
preventing Plaintiffs from offering bribes to potential witnesses for false testimony for Plaintiffs'
financial gain and engaging in any other form of witness tampering.

       We thank the Court in advance for Your Honor's
                                              Honor’s attention to this matter.

                                                              Respectfully submitted,
                                                              CERTILMAN BALIN
                                                              CERTILMAN BALIN ADLER
                                                                              ADLER & HYMAN,
                                                                                      HYMAN, LLP

                                                              By:             Desiree gavane
                                                                          /s/ Deatee  Gargano
                                                                          Desiree M. Gargano, Esq.
cc:    All Counsel (via ECF)




                                    CERTILMAN BALI N ADLER & HYMAN, LLP
                                      SUFFOLK OFFICE; I 1AuppAucr,, NY 11788
